DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.

 Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

4.	Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 19, the examiner is unable to find proper support for the new limitation “wherein the ion implantation dose is between 1*1016 ions.cm-2 and 1018.cm-2” (emphasis added).  The examiner clearly recognizes that applicants disclose that ion implantation dose is between 1*1015 ions.cm-2 and 1018.cm-2,  or the ion implantation does is 0.5*1016 ions.cm-2 in pages 9-10 of the Specification.  However, the applicants never explicitly disclose the ion dose concentration at 1*1016 ions.cm-2 anywhere in the Specification.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because it depends on rejected claim 19.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends on claim 19.  In claim 19, the applicants recited “the ion implantation dose is between 1*1016 ions.cm-2 and 1018.cm-2”.  However, in claim 20, the applicants try to broaden the ion implantation dose by reciting “the ion dose is 0.5*1016 ions.cm-2”.  It is noted that the value of 0.5*1016 is outside of the range “between 1*1016 ions.cm-2 and 1018.cm-2” as recited in claim 19.  Once the applicants narrow a range between 1*1016 ions.cm-2 and 1018.cm-2 in claim 19, applicants cannot broaden the previous range by reciting a new value outside of the previous recited range. 

Response to Arguments
7.	Regarding to previous ground of rejection, the applicants stated:
	“With respect to the rejections under 35 U.S.C. §102 and §103, those rejections are respectfully traversed. In particular, Applicants submit that the applied art does not teach or render obvious structuring the decorative or technical pattern by implanting ions with a mono-or multi charged ion beam through the at least one opening of the mask, wherein the object is an element of a timepiece or of a piece of jewelry, and wherein the decorative or technical pattern is implanted with an ion implantation dose to provide hydrophilic properties to the decorative or technical pattern, as recited in Claim 1.
Fang teaches for example in [0043] that the surface treatment procedure 24 may comprise an ion implantation process such as a plasma immersion ion implantation process or a thermal diffusion process. The ion implantation process has an implantation energy greater than or equal to 15 kV.
Oyoshi teaches a quartz glass substrate 1 with a Cr film 2 that serves as a mask for ion implantation is formed on the surface of the substrate shown in Fig. 1(a). Openings 3 for an optical waveguide pattern are formed on the Cr film 2 by photolithography. Subsequently, silicon and nitrogen ions 4 are successively implanted into the surface of the masked substrate at accelerating voltages of 100 keV and 50 keV. The respective doses of silicon and nitrogen ions were 1 x 1017 ions/cm2 and 1.33x1017 ions/cm2. The Cr mask 2 was etched away and the substrate was heat-treated to produce an optical waveguide 5 made of silicon nitride in the substrate 1.
Applicants submit that the features of the claimed invention are not taught or rendered obvious by either of Fang or Oyoshi. Again, Claim 1 recites in part structuring the decorative or technical pattern by implanting ions with a mono- or multicharged ion beam through the at least one opening of the mask, wherein the object is an element of a timepiece or of a piece of jewelry, and wherein the decorative or technical pattern is implanted with an ion implantation dose to provide hydrophilic properties to the decorative or technical pattern. In contrast, Fang merely relates to a method for fabricating a semiconductor structure as discussed above. Further, Oyoshi relates to a method of forming optical waveguides by implanting at least two ionic species into the surface of a substrate.
In accordance with the features of the claimed invention, the zone of the glass 16 in which is structured the decorative pattern 22 exhibits hydrophilic behaviour. As such, when for example steam falls on the top surface 18a of the glass 16, a thinner layer of water with a lower surface tension is formed in the hydrophilic zone where the decorative pattern 22 has been structured than on the rest of the top surface 18a. As a result, the layer of water at the position where the decorative pattern 22 has been structured is therefore optically less diffusive and therefore becomes perceptible by the user. The applied art does not teach or suggest the claim features and therefore cannot provide at least the advantages discussed above.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection.

Allowable Subject Matter
8.	Claims 1-15 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest structuring the decorative or technical pattern by implanting ions with a mono- or multicharged ion beam through the at least one opening of the mask, the mechanical properties of the mask being sufficient to prevent the ions of the ion beam from etching the at least one top or bottom surface of the object made of an at least partially transparent material at the positions where this top or bottom surface is covered by the mask,


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713